Citation Nr: 1236418	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for low back pain syndrome, lumbosacral myositis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the claims on appeal.  

In July 2011 the Board remanded this case for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that low back pain syndrome, lumbosacral myositis is not productive of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks in any previous 12 month period during the appeal period.

2.  The Veteran's low back disability is productive of loss of erectile power.
 
3.  The Veteran's low back disability is productive of genitourinary system nocturia, with urinary frequency of awakening to void four times per night; however, the preponderance of the evidence shows that the low back disability is not productive of nocturia with urinary frequency symptoms of awakening to void five or more times per night, or of a daytime voiding interval of less than one hour, or of any other voiding dysfunction, obstructed voiding, or other genitourinary dysfunction.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for low back pain syndrome, lumbosacral myositis, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a separate noncompensable evaluation for disability productive of loss of erectile power have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.350, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115, Diagnostic Code 7522 (2011).

3.  Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(k) (West 2002) for loss of use of a creative organ is established.  38 C.F.R. § 3.350(a)(1) (2011).

4.  The criteria for a separate 10 percent evaluation for nocturia have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.115a Diagnostic Code 7542 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA's duty to notify was satisfied by way of letters sent between March 2009 and July 2011.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his rating claim and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Veteran was afforded VA examinations regarding the claims on appeal.  The Board finds that such VA examinations and opinions obtained are in combination adequate to decide the issues as they include examination and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and in combination, provided a complete rationale, relying on and citing to the records reviewed.  The Board thus concludes that findings from these examinations are adequate for the purposes of deciding the appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis 

The Veteran seeks a disability rating in excess of 40 percent for his lumbar spine disability, identified as low back pain syndrome, lumbosacral myositis.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  In deciding this case, the Board has considered the possibility that different ratings may be warranted for different time periods.

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the primary concern is the present level of disability, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Court has held that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).  

The RO has evaluated the appealed lumbosacral spine disability ratings under criteria for evaluating the musculoskeletal system, specifically under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which is the spine-related diagnostic code applicable to chronic lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a.  

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

For diagnostic codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the General Rating Formula for Diseases and Injuries of the Spine applies, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), Diagnostic Codes 5235 to 5243.

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.   

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

Consideration of any associated objective neurologic abnormalities is a required part of the evaluation of the cervical and lumbar spine rating claims on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered evaluation of any separate objective neurologic abnormalities associated with the lumbosacral spine disability such as any associated peripheral neuropathy of a lower extremity, or any related neurogenic bowel or bladder impairment or erectile dysfunction.  
	
i.  Lumbar Spine Disability Evaluation Based on Range of Motion

Because the Veteran's low back pain syndrome, lumbosacral myositis, is evaluated as 40 percent disabling, to warrant a rating in excess of that based on range of motion, the evidence must show findings productive of unfavorable ankylosis of the entire thoracolumbar spine, or worse, such as unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

As reflected in the most recent VA examination on this matter, in August 2011, the Veteran clearly does not have ankylosis of the thoracolumbar spine, and specifically does not have symptoms productive of unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  At that time range of motion study showed active motion of flexion to 20 degrees; extension to 15 degrees; and left and right lateral flexions and rotations all to 15 degrees.  Though there was objective evidence of pain on active range of motion and on repetition of motion, there were no additional limitations after repetitions.  Even with consideration of factors under Deluca, the objective evidence does not show that the low back condition is productive of the type of criteria required for a rating in excess of 40 percent, based on range of motion. 

Review of the remainder of the record shows no indication that the Veteran's low back disability is, at any time during the appeal period, productive of  unfavorable ankylosis of the entire thoracolumbar spine or worse, even with consideration of factors established under DeLuca, so as to warrant a rating in excess of 40 percent based on range of motion criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

ii.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

As reflected in the August 2011 VA examination, the low back disability is diagnosed as lumbosacral myositis, which can be defined as inflammation of the voluntary muscles of the musculature of the lumbosacral spine area of the back.  See Dorland's Illustrated Medical Dictionary 1244 (31st ed. 2007).   

None of the medical evidence on file shows findings that intervertebral disc syndrome is present in any spinal segment of the lumbosacral spine.  There is also no medical evidence on file showing any significant incapacitating episodes due to the Veteran's low back disability.  During a December 2009 VA examination the Veteran reported he had no incapacitating episodes of spine disease.

As there is no evidence of intervertebral disc syndrome, evaluation pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, is not for application.  Even assuming for argument's sake that intervertebral disc syndrome was present in any spinal segment of the lumbosacral spine, the evidence does not show that the low back condition is productive of incapacitating episodes to any significant extent, and certainly not totaling at least six weeks in any previous one-year period, so as to warrant a disability rating in excess of 40 percent on the basis of incapacitating episodes.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

iii.  Rating Based on Associated Neurological Symptoms

Service connection is not in effect for any neurologic pathology associated with the Veteran's lumbosacral spine disability.  As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  

a.  Lower Extremities

The report of a December 2009 VA examination shows that the Veteran reported having numbness and cramps in the legs he associated with his low back pain.  On review of systems, the Veteran reported having paresthesias, leg or foot weakness and unsteadiness.  On examination the examiner found that the Veteran had an antalgic gait with left leg discrepancy.  The examiner found that the Veteran had normal reflex examination findings bilaterally for knee and ankle jerk, and for plantar (Babinski) flexion.  Sensory examination findings for the lower extremities were normal bilaterally.  Detailed motor examination of the lower extremities showed active movement against full resistance, bilaterally, with no motor impairment.  Muscle tone was normal with no muscle atrophy.  The report shows that an EDX (electrodiagnostic) study was negative for radiculopathy at both of the lower extremities.

The report of an August 2011 VA examination report shows that the Veteran reported that he had numbness and cramps of the legs associated with his low back pain, and pain radiating to the left lower extremity.  On review of systems, the Veteran reported having intermittent left lower extremity radiation of pain, which was described as a cramps sensation.  He reported that he was unable to walk more than a few yards as a result.  

On examination the examiner found that the Veteran had an antalgic gait.  The examiner found that bilaterally the Veteran had normal reflex examination findings for knee and ankle jerk, and for plantar (Babinski) flexion.  Sensory examination findings for the lower extremities, bilaterally, were normal.  Detailed motor examination of the lower extremities, bilaterally, showed active movement against full resistance; with no motor impairment.  Muscle tone was normal with no muscle atrophy.  After examination the report includes diagnoses of (1) lumbosacral myositis, and (2) no clinical or electrodiagnostic evidence of bilateral lower extremities radiculopathy.  

Based on the foregoing, and review of the remainder of the medical evidence on file, the Board finds that the preponderance of the evidence is against a finding that there is present any neurologic pathology of either of the lower extremities that is associated with the Veteran's lumbosacral spine disability.  The competent evidence on file does not show that the Veteran has any radiculopathy of the left or right lower extremity associated with the Veteran's low back pain syndrome, lumbosacral myositis.  This is the opinion of the most recent VA examiner and there are no opinions to the contrary.  

Although the Veteran associates lower extremity symptoms with his service-connected lumbosacral spine disability, he is not competent to establish a medical diagnosis or show a medical etiology on such matters merely by his own assertions.  Such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2011) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  In light of the foregoing, the preponderance of the evidence is against a finding that any lower extremity neurologic abnormality such as peripheral neuropathy/radiculopathy is present that is associated with the Veteran's lumbosacral spine disability.  It should be noted in this regard that though not part of the current appeal, the Veteran does have service-connected bilateral knee disabilities likely resulting in impairment impacting the condition of the lower extremities.

b.  Other Potentially Associated Objective Neurological Abnormalities

The medical evidence shows that the Veteran has been found to have nocturia and erectile dysfunction related to his lumbosacral spine disability.  The record does not, however, show evidence of other potentially associated objective neurological abnormalities.  As such, the Board will address these separate manifestations.

1.  Nocturia

The evidence shows the presence of nocturia (urinary frequency at night) associated with the Veteran's lumbosacral spine disability.  The criteria for evaluating such genitourinary system voiding abnormality are found at 38 C.F.R. § 4.115a (2011). Voiding dysfunction is rated according to particular condition as urine leakage, urinary frequency or obstructed voiding.  In this case, the condition is urinary frequency.  The neurogenic nocturia associated with the Veteran's lumbosacral spine disability is most appropriately evaluated under criteria for rating neurogenic bladder, under 38 C.F.R. § 4.115a, Diagnostic Code 7542.  That code provides for rating conditions as voiding dysfunction, or in this case, to rate specifically as urinary frequency the Veteran's nocturia.  See C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.

In this case, as reflected in the August 2011 VA examination report findings, the Veteran's nocturia is productive of waking to void four times per night.  Based on that evidence, and affording the Veteran's claim the benefit of any doubt, a 20 percent disability rating is warranted for nocturia associated with the service-connected lumbosacral spine disability.  

There is no competent evidence of any voiding condition productive of symptoms meeting criteria for a disability rating in excess of 20 percent.  There are no findings and the Veteran has not reported any symptoms productive of voiding during daytime at an interval of less than one hour, or waking to void five or more times per night; or of any obstructed voiding or voiding dysfunction requiring the wearing of absorbent materials.  As reflected in the most recent VA examination findings in August 2011, review of systems show there is no history of urinary incontinence, urgency, retention requiring catheterization, or frequency other than nocturia as discussed above.  See 38 C.F.R. § 4.115a.

In sum, the evidence shows that a separate rating of 20 percent but no more is warranted for nocturia associated with the Veteran's service-connected lumbosacral spine disability.   

2.  Erectile Dysfunction

The Veteran reports having erectile dysfunction.  The evidence as reflected in the August 2011 VA examination report shows he has erectile dysfunction associated with the Veteran's lumbosacral spine disability.  There is no medical evidence disassociating this symptom from the Veteran's low back disability

The criteria for evaluating such genitourinary system dysfunction is contained in 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under that code, erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power" under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  See 38 C.F.R. § 4.20 (2011).  That code provides for a 20 percent rating for deformity of the penis with loss of erectile power.  

In this case, the diagnosis in effect is erectile dysfunction.  There is, however, no evidence of a deformity of the penis, and the Veteran does not contend otherwise.  Because the Veteran does not meet the criteria for a compensable evaluation, a noncompensable evaluation is warranted.  See 38 C.F.R. § 4.31 (2011).  Thus, entitlement to a separate noncompensable rating under Diagnostic Code 7522 is warranted, however, a separate compensable rating is not.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Based on the foregoing, the preponderance of the competent evidence is against a finding that the condition is productive of criteria so as to warrant a compensable rating for the erectile dysfunction associated with the lumbosacral spine disability.

On the other hand, special monthly compensation is provided for erectile dysfunction under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a), on account of loss of use of a creative organ.  That is the maximum level of special monthly compensation provided for loss of use of a creative organ.   See 38 U.S.C.A. § 1114, subsection (k); 38 C.F.R. § 3.350(a).  As the medical evidence clearly shows a finding of erectile dysfunction associated with the lumbosacral spine disability, special monthly compensation on account of loss of use of a creative organ is warranted under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a).  A higher level of special monthly compensation is not warranted.  Id.

3.  Other

The Board has also considered whether the Veteran's low back disability warrants a separate compensable rating for any other objective neurologic abnormality associated with the low back pain syndrome, lumbosacral myositis.  Other than as discussed above, however, the Veteran has made no report, and review of the claims file shows no evidence, of any other objective neurologic abnormalities associated with the low back pain syndrome, lumbosacral myositis, so as to warrant additional separate disability ratings on that basis.  See General Rating Formula for Diseases and Injuries of the Spine: Note (1).

iv.  Conclusions

As to the grants here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  In this case, however, the medical evidence associated with the relevant period does not include any that would warrant an evaluation in excess of the rating increase granted here.  See Hart supra.  As such any additional staged ratings are not warranted for that disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the comprehensive rating criteria addressing the lumbosacral spine disability on appeal as discussed above contemplate the subject disability.  The Veteran has not described any unusual or exceptional features associated with the disability.  The rating criteria are thus adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.  

Lastly, the Court has held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a claim for TDIU is on appeal and is addressed in the remand below.


ORDER

An increased rating for low back pain syndrome, lumbosacral myositis, is denied.  

Subject to the law and regulations governing payment of monetary benefits, a separate 20 percent rating for nocturia, is granted.

Subject to the law and regulations governing payment of monetary benefits, special monthly compensation for loss of use of a creative organ due to erectile dysfunction is granted.

REMAND

The Veteran's service-connected disability ratings meet criteria under 38 C.F.R. § 4.16(a) for TDIU.  See 38 C.F.R. § 4.16(a) (2011).  The grants in the decision above may have an impact on the Veteran's claim for TDIU.  A remand is necessary to obtain any outstanding treatment records pertinent to the TDIU claim, and to afford the Veteran a VA examination to obtain an opinion to assist in determining the effect his service-connected disabilities on his employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated.  

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in September 2011.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any private treatment records not on file and relevant to the TDIU claim should be obtained prior to any examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities relevant to the TDIU claim.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file.

2.  Notify the Veteran that he may submit statements from him and others describing the impact on his service-connected disability on his ability to work.

3.  Schedule the Veteran for an appropriate examination to determine entitlement to TDIU.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of associated symptoms of service-connected disabilities and their impact on his ability to work.

The examiner should conduct any appropriate tests and studies required.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (a) residual left patellectomy; (b) low back pain syndrome, lumbosacral myositis; (c) right knee patella alta with lateral subluxation and medial subluxation and chondromalacia patella associated with residual left patellectomy; (d) fracture right navicular; (e) erectile dysfunction; and (f) nocturia.  

All findings and conclusions, and the rationale for all opinions expressed by an examiner should be provided in a legible report.

4.  Then readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


